Electronically Filed
                                                          Supreme Court
                                                          SCPR-12-0001108
                                                          02-JAN-2013
                         SCPR-12-0001108                  02:08 PM

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              IN RE CALVIN K. MURASHIGE, Petitioner.


                        ORIGINAL PROCEEDING

     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of Petitioner Calvin K. Murashige’s
petition to resign and surrender his license to practice law in
the State of Hawai#i, filed pursuant to Rule 1.10 of the Rules of
the Supreme Court of the State of Hawai#i (RSCH), and of the
affidavits and exhibits in support thereof,
          IT IS HEREBY ORDERED that the petition is granted nunc
pro tunc to December 31, 2012.
          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rule 2.16(a), (b), (d), and (g).
          IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner Calvin K. Murashige, attorney number 1408,
from the roll of attorneys of the State of Hawai#i, effective
with the filing of this order.
          DATED:   Honolulu, Hawai#i, January 2, 2013.
                                 /s/ Mark E. Recktenwald
                                 /s/ Paula A. Nakayama
                                 /s/ Simeon R. Acoba, Jr.
                                 /s/ Sabrina S. McKenna
                                 /s/ Richard W. Pollack